Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority Date of 04/03/2017 based on DE202017101957.8 is acknowledged.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: the key lock in claim 45, the TSA lock in claim 46, and the passage in claim 47.

Claim 45-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification fails to teach how the flap is lockable via a key or the TSA lock.  It seems the flap is too small for a key lock or a TSA lock.  See drawing objection.
The specification fails to teach how the flap can accommodate a passage for a charging cable where the flap comprising a closure flap for closing the passage.  The disclosed embodiment shows a rigid flap.  In order to have another flap on the rigid flap the rigid flap must break the hinge.  

Claim 45-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.  It is unclear how the flap is lockable via a key or the TSA lock.  It seems the flap is too small for a key lock or a TSA lock.  Also, TSA is a government institution, “TSA lock” is indefinite since it is unclear what lock are encompassed by this recitation. 
It is unclear how the flap can accommodate a passage for a charging cable where the flap comprising a closure flap for closing the passage.  The disclosed embodiment shows a rigid flap.  In order to have another flap on the rigid flap the rigid flap must break the hinge.  Therefore it is unworkable.  
See drawing objection. 

Claims 26, 27, 30-37, 40-44, and 49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhatnagar et al. (10130152).   Bhatnagar teaches a case, a compartment with a first opening which the battery is insertable into the receiving compartment and comprising a fastening means which fastens the battery releasably and in a form-fit manner within the receiving compartment via 112. 
The battery containment mechanism 122 may be a twist latch, a locking latch, a screw/bolt or frictional force, elastic force, magnetic force or any containment apparatus that would be understood by a person having ordinary skill in the art. (with emphasis)

Regarding claim 27, note the support plates above portion 120 in fig. 3.

Regarding claims 35-37, note the flange can comprises several parts, including but not limited to portion 108 , or the horizontal flange of portion 114 (in fig. 10 where it is attached to 108 and this is where the fastening means connected to shown in fig. 11.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar rejection, as set forth above, and further in view Yongsheng (CN 205831311 (U)).  In the alternative, Yongsheng teaches that it is known in the art to provide spring loaded support plates.  It would have been obvious to one of ordinary skill in the art to provide spring loaded support plates as taught by Yongsheng to enable ejection of the battery easily.
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over the Bhatnagar rejections as set forth above, and further in view of Godshaw et al. (20020027052). Godshaw teaches that it is known in the art to spring loaded support plate with guiding means at 130 in fig. 8.  It would have been obvious to one of ordinary skill in the art to provide spring loaded support plate with guiding means in either Bhatnagar or Yongsheng to provide added stability when ejecting the contents.   
Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Yang (8354182) or Smith et al. (20130164587).  It would have been obvious to one of ordinary skill in the art to provide a belveled portion as taught by Yang, at 502, or Smith, at 58 to enable one to insert the battery one handed into the compartment and/or for easy insertion.
Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of DeVries (6519208) or Bowman (7459632).  Either DeVries or Bowman teaches that it is known in the art to provide a key lock for a closure flap.  It would have been obvious to one of ordinary skill in the art to provide a key lock as taught by DeVries or Leo Bowman ne to secure the contents inside the compartment.
Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Schutte et al. (10014616) or Pratt (5455388) or Thibault et al. (8119912) or Zeliff et al. .

Claim 49 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yongsheng (CN 205831311 (U).  Yongsheng teaches a case, a compartment with a first opening which the battery is insertable into the receiving compartment and comprising a fastening means which fastens the battery releasably and in a form-fit manner within the receiving compartment.  
Claims 26, 27, 30-32, 40-43, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Yongsheng (CN 205831311 (U) in view of either Bhatnagar et al. (10130152) or Korey et al. (10219599).  Yongsheng teaches a case, a compartment with a first opening which the battery is insertable into the receiving compartment and comprising a fastening means which fastens the battery releasably and in a form-fit manner within the receiving compartment.  Yongsheng  meets all claimed limitations except for the hard shell case.   Bhatnagar or Korey teaches that it is known in the art to provide a hard shell case.  It would have been obvious to one of ordinary skill in the art to provide the hard shell case as taught by Bhatnagar or Korey to provide the battery in the desired luggage. 
Regarding claim 27, note the support plate with restoring force.

Regarding claim 38, note that there is a beveled edge at 34.
Regarding claim 43, it would have been obvious to one of ordinary skill in the art to provide a cover panel as taught by Korey, at 5, fig. 1A, 1B, 2C, 5A, 5E, or Bhatnagar to keep the content secured from the element and/or hidden.
	Regarding claim 47, it would have been obvious to one of ordinary skill in the art to provide passage for passing through a plug of a charging cable as taught by Bhatnagar, at 114 to enable one to sore other wired device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733